—In an action to recover damages for wrongful death, etc., the plaintiff Alicia Osiak-Kolodziejczyk appeals from so much of an order of the Supreme Court, Westchester County (Colabella, J.), entered April 8,1996, as denied her motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
In order to prevail on a motion for summary judgment, the proponent "must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to eliminate any material issues of fact from the case” (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). Here, the appellant did not meet her burden, and therefore, partial summary judgment was properly denied (see, e.g., Lambert v State, 236 AD2d 447). Rosenblatt, J. P., Ritter, Thompson and Sullivan, JJ., concur.